 Fill in this information to identify the case:
 Debtor name Linear Mold & Engineering, LLC
 United States Bankruptcy Court for the: EASTERN DISTRICT OF MICHIGAN                                                                                 Check if this is an

 Case number (if known):                                                                                                                              amended filing




Official Form 204
Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims and
Are Not Insiders                                                                           12/15

A list of creditors holding the 20 largest unsecured claims must be filed in a Chapter 11 or Chapter 9 case. Include claims which the
debtor disputes. Do not include claims by any person or entity who is an insider, as defined in 11 U.S.C. § 101(31). Also, do not
include claims by secured creditors, unless the unsecured claim resulting from inadequate collateral value places the creditor
among the holders of the 20 largest unsecured claims.

 Name of creditor and      Name, telephone number Nature of claim                        Indicate if claim   Amount of claim
 complete mailing address, and email address of   (for example, trade                     is contingent,     If the claim is fully unsecured, fill in only unsecured claim amount. If
 including zip code        creditor contact       debts, bank loans,                     unliquidated, or    claim is partially secured, fill in total claim amount and deduction for
                                                  professional services,                     disputed        value of collateral or setoff to calculate unsecured claim.
                                                  and government                                             Total claim, if            Deduction for value        Unsecured claim
                                                  contracts)                                                 partially secured          of collateral or setoff
 Absolute Machine                                                Trade debt                                                                                               $24,021.12
 Tools, Inc                      linderrieden@absol
 7420 Industrial                 utemachine.com
 Parkway
 Lorain, OH 44053
 Alro Steel                                                      Trade debt                                                                                               $32,994.00
 Corporation                     mtravis@alro.com
 Dept 771478
 PO Box 77000
 Detroit, MI
 48277-1478
 Arcam                                                           Trade debt                                                                                               $87,750.00
 Krokslatts Fabriker             charlotte.ahlgren@
 27A                             GE.com
 Se-431 37
 Molbdal Sweden
 City of Charlotte                                               Property taxes                                                                                           $45,427.99
 111 E. Lawrence
 Ave
 Charlotte, MI 48813
 Clinton Aluminum &                                              Trade debt                                                                                             $292,849.16
 Stainless Steel                 gertle@clintalum.c
 Sales                           om
 6720 Van Buren
 Clinton, OH 44216
 Consumers Energy                                                Trade debt                                                                                               $22,519.95
 PO Box 30079                    jason.milstone@c
 Lansing, MI                     msenergy.com
 48937-0001
 Dassault Systemes                                                                                                                                                        $47,950.66
 175 Wyman Street                mark.johnson2@3d
 Waltham, MA                     s.com
 02451-1223
 EOS of North                                                    Trade debt                                                                                               $16,240.77
 America Inc                     maribel.gallo@eos-
 28970 Cabot Dr                  na.com
 Novi, MI 48377-2978


Official form 204                                Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured claims                                 page 1

Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                            Best Case Bankruptcy



                      21-42617-mar                   Doc 3           Filed 03/26/21          Entered 03/26/21 14:18:42                           Page 1 of 3
 Debtor    Linear Mold & Engineering, LLC                                                                     Case number (if known)
           Name

 Name of creditor and      Name, telephone number Nature of claim                        Indicate if claim   Amount of claim
 complete mailing address, and email address of   (for example, trade                     is contingent,     If the claim is fully unsecured, fill in only unsecured claim amount. If
 including zip code        creditor contact       debts, bank loans,                     unliquidated, or    claim is partially secured, fill in total claim amount and deduction for
                                                  professional services,                     disputed        value of collateral or setoff to calculate unsecured claim.
                                                  and government                                             Total claim, if            Deduction for value        Unsecured claim
                                                  contracts)                                                 partially secured          of collateral or setoff
 Grady Bell LLP                                                  Trade debt                                                                                               $16,335.00
 53 W Jackson Blvd
 Suite 1250
 Chicago, IL 60604
 Industrial                                                                             Disputed                                                                        $148,136.32
 Development &                   Sidney.katz@yaho
 Holdings                        o.com
 32400 Telegraph
 Road, Ste. 202
 Bingham Farms, MI
 48025
 Joelson Rosenberg                                               Legal Fees                                                                                               $18,982.50
 30665 Northwestern              jyert@jrlawplc.com
 Hwy
 Ste 200
 Farmington, MI
 48334
 Legacy Industries                                               Trade debt                                                                                               $48,145.00
 1925 Taylor Rd                  smsal@legacy-ind.
 Auburn Hills, MI                com
 48326-1574
 Level One Bank                                    Paycheck                             Contingent                                                                      $554,133.00
 Attn: Jacob Hachey              jhatchey@levelone Protection
 32991 Hamilton                  bank.com          Progam Loan
 Court
 Farmington, MI
 48334
 Mac Mold Base, Inc                                              Trade debt                                                                                               $47,657.46
 14921 32 Mile Rd                accounting@macm
 Romeo, MI 48065                 old.com
 Nexeo Solutions                                                 Trade debt                                                                                               $20,184.72
 PO Box 74007392                 michael_I_taylor@
 Chicago, IL                     nexeoplastics.com
 60674-7392
 PJF Metrology North                                             Trade debt                                                                                               $16,741.25
 4030 Cedar                      rconner@pjfinc.co
 Commercial Dr NE                m
 Cedar Springs, MI
 49319
 Plastic Molding                                                 Trade debt                                                                                               $24,813.00
 Development, Inc                pmdjoy@aol.com
 42400 Yearego Dr
 Sterling Heights, MI
 48314
 Precision Mold &                                                Trade debt                                                                                             $100,312.92
 Machining Services,             jpatterson@percisi
 Inc                             onmold.com
 13143 E Nine Mile
 Rd
 Warren, MI 48089
 Quality Cavity, Inc                                             Trade debt                                                                                             $147,662.50
 47955 Anna Court                garyburke@mich.c
 Wixom, MI 48393                 om

Official form 204                                Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured claims                                 page 2

Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                            Best Case Bankruptcy



                      21-42617-mar                   Doc 3           Filed 03/26/21          Entered 03/26/21 14:18:42                           Page 2 of 3
 Debtor    Linear Mold & Engineering, LLC                                                                     Case number (if known)
           Name

 Name of creditor and      Name, telephone number Nature of claim                        Indicate if claim   Amount of claim
 complete mailing address, and email address of   (for example, trade                     is contingent,     If the claim is fully unsecured, fill in only unsecured claim amount. If
 including zip code        creditor contact       debts, bank loans,                     unliquidated, or    claim is partially secured, fill in total claim amount and deduction for
                                                  professional services,                     disputed        value of collateral or setoff to calculate unsecured claim.
                                                  and government                                             Total claim, if            Deduction for value        Unsecured claim
                                                  contracts)                                                 partially secured          of collateral or setoff
 Stampede Die &                                                  Trade debt                                                                                               $76,045.00
 Engineering                     timmiller@stamped
 1142 Electric Ave               edie.com
 Wayland, MI 49348




Official form 204                                Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured claims                                 page 3

Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                            Best Case Bankruptcy



                      21-42617-mar                   Doc 3           Filed 03/26/21          Entered 03/26/21 14:18:42                           Page 3 of 3
